DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received December 28, 2021.  Claims 1, 9, 10, and 12-14 were amended.  Claims 1-20 are pending.
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the last office action (mailed 10/05/2021) is withdrawn due to the amendment received 12/28/2021.
The rejection of claims 1, 2, 5-12, 15 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Spencer et al. (WO 2016/026265 A1) is withdrawn due to the amendment received 12/28/2021.
The rejection of claims 3, 4, 12, 13, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Spencer et al. (WO 2016/026265 A1) is withdrawn due to the amendment received 12/28/2021.
The rejection of claims 16 and 20 under 35 U.S.C. 103 as being unpatentable over Spencer et al. (WO 2016/026265 A1) in view of Nakagawa et al. (US 2004/0124766 A1) is withdrawn due to the amendment received 12/28/2021.



Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
The formulas 8-1 to 8-5 and 9-1 to 9-3 added to claims 1 and 12 in the amendment received 12/28/2021 are not fully legible, because the subscripts in the formulas are blurry.  Clearly printed structures are suggested for the next claim set.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites the cyclic compound has a molecular weight of “about 10,000 or less”.  It is not seen where the original disclosure supports a molecular weight range from “about 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in the rejection based upon their respective dependence upon a rejected claim.
Claim 1 now recites the cyclic compound has a molecular weight of “about 10,000 or less”, which includes a molecular weight of zero.  The limitation appears to include compounds of such a low molecular weight that atoms and groups recited for Formula 1 may not be present.  The limitation is considered to render the claim indefinite.  Clarification and/or correction are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 recites groups for L81 and claim 11 depends upon claim 9; however, claim 9 now recites a81 is zero.   Accordingly, a L81 cannot be present based upon a81 being zero.  It is not seen how claim 11 further limits claim 9.  Claim 11 is not considered to further limit the subject matter of the claim upon which it depends and therefore is rejected under 35 U.S.C. 112(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20190017274 (Note:  The reference and a translation were cited on a PTO-892 dated 10/05/2021).
(Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation 

	KR ‘274 discloses the following compound 110 (see page 13):

    PNG
    media_image1.png
    139
    302
    media_image1.png
    Greyscale
.
The compound corresponds to instant formula 1 where instant R30 and R25 are formula 8-1 where L81 is a C6 carbocyclic group (phenyl).
	Regarding claims 5, 7, and 8 a Formula 3 group is not required to be present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20190017274.
KR ‘274 is relied upon for the rejection of claim 1 as set forth above. 
Regarding claims 9, 11, and 13, the compound #110 shows a linking phenylene group in place of a single bond per instant a81 as zero; however, general formula (1) (see page 3 of the translation copy) teaches within the definition that a benzocyclobutene group of formula 2 may be directly linked to a group A anthracene.  Regarding claim 10, the groups are not required to be present.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
It is not seen where KR ‘274 exemplifies a composition with compound #110 or uses #110 in an example device embodiment; however, KR ‘274 teaches formula (1) compounds may be mixed with photocrosslinking material and toluene to form a layer of a device and that further emitting material may be present in the layer(s) of the device (see description of Examples at page 26 of the translation copy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compositions and devices using formula (1) compounds such as #110, because KR ‘274 teaches formula (1) compounds are suitable for forming light emitting devices.  One would expect to achieve an operational device using functional compounds within the disclosure of KR ‘274 with a predictable result and a reasonable expectation of success.

Allowable Subject Matter
Claim 14 is allowed.  The prior art fails to teach or to render obvious the very specific compounds set forth in claim 14.




Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwong et al. (US 2015/0155499 A1) teaches compounds for light emitting devices (see title and abstract).   Substituents “R” (see par. 36-37) may include benzocyclobutene (see par. 37).  The reference is considered relevant to the art of the endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786